Case 1:21-cv-00933-TWP-DML Document 1-1 Filed 04/16/21 Page 1 of 21 PagelD #: 4

This is not the official court record. Official records of court proceedings may only be obtained directly from
the court maintaining a particular record.

Angela Wolgamott v. Eric B. Mills, Continental Express, Inc.

Case Number 49D05-2103-CT-009797
Court Marion Superior Court 5
Type CT - Civil Tort

Filed 03/22/2021

Status 03/22/2021 , Pending (active)

Parties to the Case
Defendant Mills, Eric B.

Address
5618 E. Michigan St.
indianapolis, IN 46219

Defendant Continental Express, Inc.

Address
10450 State Route 47
Sidney, OH 45365

Attorney
Christopher R Whitten

#2042949, Lead, Retained

 

WHITTEN LAW OFFICE
6801 Gray Road

Suite H

Indianapolis, IN 46237
317-362-0225(W)

 

Attorney
James Lee Culp
#2632649, Retained

WHITTEN LAW OFFICE
6801 Gray Road

Suite H

Indianapolis, IN 46237
317-362-0225(W)

Plaintiff Wolgamott, Angela

Attorney
Carolyn Christine Ely

#2836822, Retained

1601 Business Center Court
Louisville, KY 40299
502-458-1000(W)

EXHIBIT

A

Chronological Case Summary

a
é
a
3

 
Case 1:21-cv-00933-TWP-DML Document 1-1 Filed 04/16/21 Page 2 of 21 PagelD #: 5
03/22/2021 Case Opened as a New Filing

03/23/2021 Appearance Filed

Appearance

For Party: Wolgamott, Angela

File Stamp: 03/22/2021
03/23/2021 Complaint/Equivalent Pleading Filed

Complaint

Filed By: Wolgamott, Angela

File Stamp: 03/22/2021
03/23/2021 Subpoena/Summons Filed

Summons

Filed By: Wolgamott, Angela

File Stamp: 03/22/2021
03/23/2021 Subpoena/Summons Filed

Summons

Filed By: Wolgamott, Angela

File Stamp: 03/22/2021

04/06/2021 Appearance Filed

 

Appearance
For Party: Mills, Eric B.
For Party: Continental Express, Inc.
File Stamp: 04/05/2021

04/06/2021 Motion for Enlargement of Time Filed
Motion for Enlargement of Time
Filed By: Mills, Eric B.
Filed By: Continental Express, Inc.
File Stamp: 04/05/2021

04/07/2021 Order Granting Motion for Enlargement of Time
Up to and including 05/24/2021
Judicial Officer: Chavis, John M.T,, Il
Order Signed: 04/06/2021

04/08/2021 Automated Paper Notice Issued to Parties
Order Granting Motion for Enlargement of Time ---- 4/7/2021 : Eric B. Mills

04/08/2021 Automated ENotice Issued to Parties
Order Granting Motion for Enlargement of Time ---- 4/7/2021 : Christopher R Whitten;Carolyn Christine Ely;James Lee
Culp

Financial Information
* Financial Balances reflected are current representations of transactions processed by the Clerk’s Office. Please note that any

balance due does not reflect interest that has accrued - if applicable - since the last payment. For questions/concerns regarding
balances shown, please contact the Clerk’s Office.

Wolgamott, Angela
Plaintiff
 

 

1:21-cv-00933-TWP-DML Document 1-1 Filed 04/16/21 Page 3 of 21 PagelD #: 6

 

 

 

 

 

 

 

 

Case
Balance Due (as of 04/15/2021}
0.00
Charge Summary
Description Amount Credit Payment
Court Costs and Filing Fees 157.00 0.00 157.00
Transaction Summary
Date Description Amount
03/23/2021 Transaction Assessment 157.00
03/23/2021 Electronic Payment (157,00)

 

 

 

 

This is not the official court record. Official records of court proceedings may only be obtained directly from
the court maintaining a particular record.

 
Case 1:21-cv-00933-TWP-DML Dggampenubs.of¥gb9G75/21 Page 4 of 21 Pagel #5651001 5:54 PM

Clerk
Marion Superior Court 5 Marion County, Indiana

STATE OF INDIANA ) IN THE MARION COURT
) SS:
COUNTY OF MARION)

ANGELA WOLGAMOTT, PERSONAL
REPRESENTATIVE FOR THE ESTATE
OF KEVIN RAY BROWNING,
DECEASED,

Plaintiff,

 

vs. Cause no.

 

CONTINENTAL EXPRESS, INC. and
ERIC MILLS,

Nee ee eee eee ee eer ee ee ee Se

 

Defendants.
COMPLAINT AND DEMAND FOR JURY TRIAL
Comes now Plaintiff, Angela Wolgamott, Personal Representative For the Estate
of Kevin Ray Browning, deceased, by counsel, and for his claims and causes of action

against Defendants herein, states as follows:

1. Plaintiff, Angela Wolgamott, Personal Representative For the Estate of
Kevin Ray Browning, deceased, was at all times relevant herein, a resident of 1521 Hiatt
Street, Indianapolis, Indiana 46221.

2. Angela Wolgamott was appointed as the personal representative for the
Estate of Kevin Ray Browning, deceased on April 11, 2019 in the Marion Superior 8 Court,
under cause number 49D08-1904-ES-014784.

3. Defendant, Continental Express, Inc., is a foreign corporation duly
organized and existing under the laws of the Ohio and doing business in the State of

Indiana with a principal office address of 10450 State Route 47, Sidney, Ohio 45365
Case 1:21-cv-00933-TWP-DML Document 1-1 Filed 04/16/21 Page 5 of 21 PagelD #: 8

whose agent for service of process is Russell L. Gottemoeller, located at 4480 State
Route 705, Ft. Loramie, Ohio 45845.

4, Defendant, Eric B. Mills, to the best of Plaintiff’s knowledge and
information, is and was at all times relevant herein, a resident of 5618 E. Michigan Street,
Indianapolis, Marion County, Indiana 46219.

5. The wreck which is the subject of this Complaint occurred in Marion
County, Indiana.

6. That on or about the 26 day of March 2019, Kevin Browning, was driving

 

a 2007 EX500 Kawasaki motorcycle with all due care on Minnesota Street in Marion
County, Indiana.

7. That on that date and at the place set out above, Defendant, Eric B. Mills,
was driving a 2013 Freightliner semi tractor-trailer, operated by Defendant, Continental

Express, Inc., under the DOT number 251206 and DOT authority of Defendant Continenal

 

Express, Inc.

8. That on that date, at the place and at the time set out above Defendant, Eric
B. Mills, turned left across oncoming traffic and in front of Kevin Browning’s motorcycle
causing Kevin Browning to collide with the trailer of the vehicle operated by Defendant
Eric B. Mills.

9. That as a direct and proximate result of the above described collision, Kevin

Browning suffered severe bodily injuries resulting in his death.

COUNT I: NEGLIGENCE AS TO ERIC B. MILLS

10. — Plaintiff, Angela Wolgamott, Personal Representative For the Estate of
Case 1:21-cv-00933-TWP-DML Document 1-1 Filed 04/16/21 Page 6 of 21 PagelD #: 9

Kevin Ray Browning, deceased, adopts and reiterates each and every allegation in
paragraphs 1 to 9 as if set out fully herein and incorporates the same by reference.

11. Defendant Eric B. Mills’s had a duty to yield to oncoming traffic and, as
such, his operation of semi tractor-trailer at the time of the above described collision was
negligent.

12. That as a direct and proximate result of the aforementioned negligence of

 

Defendant, Eric B. Mills, in driving the semi tractor-trailer operated by Defendant,
Continental Express, Inc., Kevin Browning, suffered severe bodily injury and was
wrongfully killed.

13. That as a direct and proximate result of the aforementioned negligence of

 

Defendant, Eric B. Mills, in driving the semi tractor-trailer operated by Defendant,
Continental Express, Inc., the Estate of Kevin Ray Browning, deceased, has incurred
medical expenses and physician expenses.

14. That as a direct and proximate result of the aforementioned negligence of
Defendant, Eric B. Mills, in driving the semi tractor-trailer operated by Defendant,
Continental Express, Inc., the Estate of Kevin Ray Browning, deceased, has incurred
funeral and burial expenses.

15. That as a direct and proximate result of the aforementioned negligence of
Defendant, Eric B. Mills, in driving the semi tractor-trailer operated by Defendant,
Continental Express, Inc., Kevin Browning, ability to earn money and provide for his
dependent(s) was destroyed.

COUNT IL RESPONDEAT SUPERIOR AS TO CONTINENTAL EXPRESS, INC.
‘ Case 1:21-cv-00933-TWP-DML Document 1-1 Filed 04/16/21 Page 7 of 21 PagelD #: 10

16. Plaintiff, Angela Wolgamott, Personal Representative For the Estate of
Kevin Ray Browning, deceased, adopts and reiterates each and every allegation in
paragraphs 1 to 15 as if set out fully herein and incorporates the same by reference.

17. On the date and at the time of the incident complained of herein, Defendant
Eric B. Mills, was an employee, agent, servant, or representative or ostensible employee,
agent, servant, or representative of Defendant, Continental Express, Inc., was acting
within the scope and course of his employment or agency and/or as a representative of
Defendant, Continental Express, Inc.

18. Based upon the employee-employer, master-servant, agency, and/or

 

representative relationship, which existed between Defendant, Eric B. Mills, and

 

Defendant, Continental Express, Inc., at the time of the incident complained of herein,
Defendant Continental Express, Inc. is liable for the negligence of Defendant, Eric B. Mills

under the doctrine of respondeat superior or vicarious liability.

COUNT Il: NEGLIGENT HIRING AND RETENTION
19. Plaintiff, Angela Wolgamott, Personal Representative For the Estate of
Kevin Ray Browning, deceased, adopts and reiterates each and every allegation in
paragraphs 1 to 18 as if set out fully herein and incorporates the same by reference.
20. That Defendant Continental Express, Inc., knew or should have known,
through the use of ordinary care when it hired Defendant Eric B. Mills that Defendant
Eric B. Mills was a negligent and careless driver.

21. That Defendant Continental Express, Inc., upon the use of ordinary care in
 

’ Case 1:21-cv-00933-TWP-DML Document 1-1 Filed 04/16/21 Page 8 of 21 PagelD #: 11

determining that Defendant, Eric B. Mills was a negligent and/or careless driver, was
negligent in retaining Defendant, Eric B. Mills as an employee and allowing said
employee to continue to use its motor vehicle in such a negligent manner so as to cause
it to collide with the vehicle operated by the Plaintiff, thereby causing Plaintiff to suffer
bodily injuries resulting in death.

22. That as direct and proximate result of the negligence of Defendant,
Continental Express, Inc., in hiring and/or retaining Defendant, Eric B. Mills, Plaintiff
was caused to suffer serious bodily injuries and because of the bodily injuries sustained
by Plaintiff, Plaintiff has sustained severe and permanent bodily injury; has incurred
medical bills and expenses; has suffered pain, mental anguish and inconvenience; and
has incurred a permanent impairment and/or death to labor and earn money for his
dependant(s).

COUNT IV: NEGLIGENT SUPERVISION AND TRAINING

23. Plaintiff, Angela Wolgamott, Personal Representative For the Estate of
Kevin Ray Browning, deceased, adopts and reiterates each and every allegation in
paragraphs 1 to 18 as if set out fully herein and incorporates the same by reference.

24. That Defendant Continental Express, Inc. had a duty to ensure that its drivers
are properly trained, licensed, and qualified to operate commercial vehicles.

25. That Defendant Continental Express, Inc. failed to properly train and/or

supervise Defendant Eric B. Mills to safely operate the vehicle that he was driving on the
aforementioned date.

26. That as a direct and proximate result of the negligence of Defendant Continental
’ Case 1:21-cv-00933-TWP-DML Document 1-1 Filed 04/16/21 Page 9 of 21 PagelD #: 12

Express, Inc. in failing to properly train and/or supervise Defendant Eric B. Mills, Plaintiff was
caused to suffer serious bodily injuries, as well as, pain, suffering, mental anguish, and
inconvenience resulting in death.

27. That as a direct and proximate the negligence of Defendant Continental
Express, Inc. in failing to properly train and/or supervise Defendant Eric B. Mills,
Plaintiff has incurred, medical expenses and physician expenses.

28. That as a direct and proximate the negligence of Defendant Continental
Express, Inc. in failing to properly train and/or supervise Defendant Eric B. Mills,
Plaintiff has suffered permanent impairment and/or death which altered the ability to
earn money to financially provide in the future for dependant(s).

COUNT VI: LOSS OF CONSORTIUM

29. Plaintiff, Angela Wolgamott, Personal Representative For the Estate of

 

Kevin Ray Browning, deceased, adopts and reiterates each and every allegation in
paragraphs 1 to 28 as if set out fully herein and incorporates the same by reference.

30. At the time of his death, Kevin Browning had one dependant, minor

 

daughter, F.J.K.

31. As a direct result of the negligence of Defendant(s) described and
complained of herein, F.J.K. has suffered the loss of her father and is love, affection,
companionship, support, and services and all of her damages are in an amount that
exceeds the minimum jurisdiction of this Court.

WHEREFORE, Plaintiff, Angela Wolgamott, Personal Representative For the

Estate of Kevin Ray Browning, deceased, by counsel, requests a judgement against the
* Case 1:21-cv-00933-TWP-DML Document 1-1 Filed 04/16/21 Page 10 of 21 PagelD #: 13

Defendants in favor of the Plaintiff in an amount reasonably calculated to compensate

Plaintiff for her damages including:

 

1. Past medical expenses;

2. Funeral and burial expenses;

3. Costs of administration;

4. Destruction of Kevin Browing’s capacity to labor and earn income;
5. Judgment against Defendant(s) for compensatory damages in an

amount in excess of the amount necessary to invoke the jurisdiction

of this court and reasonably calculated to compensate F.J.K. for her

 

claims for consortium;
6. Prejudgment interest;
7. Trial by jury; and
8. Any and all other appropriate relief to which Plaintiff may appear

to be justly entitled.

Respectfully submitted,

©

Caroly C. El vy 8368-22

Isaacs & Isaacs, PS.C.

1601 Business Center Court

Louisville, Kentucky 40299-2370

Telephone: (502) 458-1000

Facsimile: (502) 454-5512

Email: ely@isaacsandisaacs.com

Counsel for Plaintiff, Angela Wolgamott, Personal
Representative For the Estate of Kevin Ray Browning,
deceased,
 

 

* Case 1:21-cv-00933-TWP-DML Document 1-1 Filed 04/16/21 Page 11 of 21 PagelD #: 14

DEMAND FOR JURY TRIAL
Comes now the Plaintiff, Angela Wolgamott, Personal Representative For the

Estate of Kevin Ray Browning, deceased, and demands a trial by jury on all issues so

triable.

£2
5 ot -
Carolyn. Cc. eyes

=
 

 

Case 1:21-cv-00933-TWP-DML Document 1-1 Filed 04/16/21 Page 12 of 21 PagelD #: 15

 

49D05-2103-CT-009797 Filed: 3/22/2021 seen
Marion Superior Court 5 Marion County, indiana
STATE OF INDIANA ) IN THE MARION | _ COURT
) SS:
COUNTY OF MARION _ )
ANGELA WOLGAMOTT, PERSONAL )
REPRESENTATIVE FOR THE ESTATE )
OF KEVIN RAY BROWNING, )
DECEASED, )
)
Plaintiff, )
)
vs. ) Cause no.
)
CONTINENTAL EXPRESS, INC. and ERIC)
MILLS, )
)
Defendants. )
APPEARANCE

|. Initiating Party: Angela Wolgamott, Personal Representative for the Estate of Kevin Ray
Browning, deceased.

2. Attorney Information:
Carolyn C. Ely, #28368-22
Isaacs & Isaacs, P.S.C.
1601 Business Center Court
Louisville, Kentucky 40299
Telephone: (502) 458-1000
Facsimile: (502) 454-5512
Email: Ely@isaacsandisaacs.com

3. Are there other party members? No.

4. Case type requested: Civil Tort (CT)

5. Accept: (a) Fax Service: No.
(b) Courthouse Mailbox: No.

6. Does this case involve support issues? No.
7. Are there related cases? No.

8. Has this form been served on all other parties with certificate of service attached? No.
Case 1:21-cv-00933-TWP-DML Document 1-1 Filed 04/16/21 Page 13 of 21 PagelD #: 16

Additional Information: None.

“especy submitted,

Noeceeege oe Le = ot OO

Carolynn C Ely, HD 368-22

Isaacs & Isaacs, P.S.C.

1601 Business Center Court

Louisville, Kentucky 40299-2370

Telephone: (502) 458-1000

Facsimile: (502) 454-5512

Email: ely@isaacsandisaacs.com

Counsel for Plaintiff, Angela Wolgamott, Personal
Representative For the Estate of Kevin Ray Browning,
deceased,

 

 

 
 

Case 1:21-cv-00933-TWP-DML Document 1-1 Filed 04/16/21 Page 14 of 21 PagelD #: 17

 

49D05-2103-CT-009797 Filed: 3/22/2021 5:54 PM
Marion Superior Court 5 Marion County, indiana
STATE OF INDIANA ) IN THE MARION - COURT
) SS:
COUNTY OF MARION )
ANGELA WOLGAMOTT, PERSONAL )
REPRESENTATIVE FOR THE ESTATE OF )
KEVIN RAY BROWNING, DECEASED, )
)
)
Plaintiff, )
)
VS. ) Cause no.
)
CONTINENTAL EXPRESS, INC. and ERIC )
MILLS, )
)
Defendants. )
SUMMONS

THE STATE OF INDIANA TO: Continental Express, Inc.
ADDRESS: c/o Russell L. Gottemoeller
4480 State Route 705
Ft. Loramie, OH 45845

You have been sued by the Plaintiff in the Court stated above.

The nature of the suit against you is stated in the Complaint, which is attached to this Summons. It
also states the demand, which the Plaintiff has made against you.

You or your attorney must answer the petition in writing and your written answer must be filed with
the Court within twenty (20) days after your receive this Summons or within twenty-three (23) days if
you received this Summons by mail, or a judgment will be entered against you for what the Plaintiff
has demanded in the attached petition.

If you deny the demand, or if you have a claim against the Plaintiff, you must assert it in your written
Answer.

It is suggested that you immediately consult an attorney of your choice regardjr Geni OrHabtea

  
  
 

OF Sp
is oi
The following manner of service of Summons is hereby designated: CERTIFIED ‘OF: AL m

i

i
i

   
 
 

3/23/2021 A
Dated: °
MARION COUNTY CLERK
 

 

Case 1:21-cv-00933-TWP-DML Document 1-1 Filed 04/16/21 Page 15 of 21 PagelD #: 18

49D05-2103-CT-009797 Filed: 3/22/2021 5:54 PM

Marion Superior Court

5
STATE OF INDIANA ) IN THE MARION ___
SS:
COUNTY OF MARION )

ANGELA WOLGAMOTT, PERSONAL
REPRESENTATIVE FOR THE ESTATE OF
KEVIN RAY BROWNING, DECEASED,

Plaintiff,

VS. Cause no.

 

CONTINENTAL EXPRESS, INC. and ERIC
MILLS,

Defendants.

)
)
)
)
)
)
)
)
)
)
)
)
)

SUMMONS

THE STATE OF INDIANA TO: | Eric B. Mills
ADDRESS: 5618 E. Michgan St.
Indianapolis, IN 46219

You have been sued by the Plaintiff in the Court stated above.

The nature of the suit against you is stated in the Complaint, which is attached to this Summons. It
also states the demand, which the Plaintiff has made against you.

You or your attorney must answer the petition in writing and your written answer must be filed with
the Court within twenty (20) days after your receive this Summons or within twenty-three (23) days if
you received this Summons by mail, or a judgment will be entered against you for what the Plaintiff
has demanded in the attached petition.

If you deny the demand, or if you have a claim against the Plaintiff, you must assert it in your written
Answer.

       
  
 

,

fins ;
(ERTIFIED MAIL™

SEAL

  

The following manner of service of Summons is hereby designated:

       
 

3/23/2021 ar
Dated: # p :

MARION COUNTY CLERK

 

Ss ANOIANE

Clerk

Marion yee Indiana
COUR
Case 1:21-cv-00933-TWP-DML Document 1-1 Filed 04/16/21 Page 16 of 21 PagelD #: 19
Filed: 4/5/2021 4:14 PM
Clerk
Marion County, Indiana

STATE OF INDIANA ) IN THE MARION SUPERIOR COURT
) SS:
COUNTY OF MARION | ) CAUSE NO. 49D05-2103-CT-009797

ANGELA WOLGAMOTT, PERSONAL
REPRESENTATIVE FOR THE ESTATE
OF KEVIN RAY BROWNING,
DECEASED,

Plaintiff,
v.

}
)
}
)
CONTINENTAL EXPRESS, INC. and
ERIC MILLS, }
)
)

Defendants.
APPEARANCE BY ATTORNEY IN CIVIL CASE
Party Classification: Defendants

1. The undersigned attorney and all attorneys listed on this form now
appear in this case for the following party member(s):
Continental Express, Inc. and Eric Mills

2. Applicable attorney information for service as required by Trial Rule
9(B)(2) and for case information as required by Trial Rules 3.1 and 77(B) is as
follows:

Christopher R. Whitten, Attorney No. 20429-49
James L. Culp, Attorney No. 26326-49
WHITTEN LAW OFFICE
6801 Gray Road, Suite H
Indianapolis, IN 46237
(317) 362-0225 Telephone
(317) 362-0151 Facsimile
cwhitten@indycounsel.com
iculp@indycounsel.com

3. There are other party members: No.

4. If first initiating party filing this case, the Clerk is required to assign
this case the following Case Type under Administrative Rule 8(b}(3): N/A.

5. I will accept service by FAX at the above noted number: No.
Case 1:21-cv-00933-TWP-DML Document 1-1 Filed 04/16/21 Page 17 of 21 PagelD #: 20

6. This case involves support issues. No. (If yes, supply social security
number for all family members).

7. There are related cases: No.

8. This form has been served on all other parties. Certificate of Service
is attached: Yes.

9. Additional information required by local rule: N/A.
Respectfully submitted,

WHITTEN LAW OFFICE

Mp uli

Christopher R. Whitten /#20429-49

 

 

James L. Culp /#26326-49
Counsel Yor Defendants Continental
Express, Inc. and Eric Mills
Case 1:21-cv-00933-TWP-DML Document 1-1 Filed 04/16/21 Page 18 of 21 PagelD #: 21

CERTIFICATE OF SERVICE

I do hereby certify that a copy, of the foregoing has been served upon the
following by electronic mail, this _5= day of April 2021:

Carolyn C. Ely, Esq.

Isaacs & Issacs, P.S.C.

1601 Business Center Court
Louisville, KY 40299-2370
Counsel for Plaintiff

Christoph rR. Whitten
James L. Culp

WHITTEN LAW OFFICE
6801 Gray Road, Suite H
Indianapolis, IN 46237
PH: 317/362-0225

FX: 317/362-0151
 

Case 1:21-cv-00933-TWP-DML Document 1-1 Filed 04/16/21 Page 19 of 21 PagelD #: 22

Filed: 4/5/2021 4:14 PM
Clerk
Marion County, Indiana

STATE OF INDIANA ) IN THE MARION SUPERIOR COURT
) SS:

COUNTY OF MARION _ } CAUSE NO. 49D05-2103-CT-009797
ANGELA WOLGAMOTT, PERSONAL
REPRESENTATIVE FOR THE ESTATE
OF KEVIN RAY BROWNING,
DECEASED,

Plaintiff,

Vv.

CONTINENTAL EXPRESS, INC. and
ERIC MILLS,

)
)
)
)
)
)
)
)
)
)
)
)
Defendants. )
MOTION FOR ENLARGEMENT OF TIME
Defendants, Continental Express, Inc. and Eric Mills (“Defendants”), by
counsel, respectfully request the Court for an enlargement of time of 30 days to
respond to the Complaint (“Complaint”) of Plaintiff, Angela Wolgamott, Personal
Representative for the Estate of Kevin Ray Browning, Deceased, and in support
thereof, state as follows:
l. On or about April 1, 2021, Defendant, Continental Express, Inc. was
served with a copy of the Summons and Complaint via certified mail.
2. Defendant Eric Mills has not yet been served with a copy of the
Summons and Complaint.
3. The time for Defendants to respond to Plaintiff's Complaint has not
yet expired.

4. Counsel for Defendants requires additional time to confer with his

clients and to prepare an appropriate response to the Complaint.
Case 1:21-cv-00933-TWP-DML Document 1-1 Filed 04/16/21 Page 20 of 21 PagelD #: 23

5. No prior enlargement of time has been requested or obtained.
WHEREFORE, Defendants, Continental Express, Inc. and Eric Mills, by
counsel, respectfully requests the Court for an enlargement of time of 30 days
up to and including May 24, 2021, in which to respond to the Complaint and for
all other just and proper relief.
Respectfully submitted,

WHITTEN LAW Ic

 

Christoph¢?R. Witten /#20429-49
James L. Culp/#26326-49
Counsel for Defendants Continental
Express, Inc. and Eric Mills

CERTIFICATE OF SERVICE

I do hereby certify that a copy of the foregoing has been served upon the
following by electronic mail, this 6% day of April 2021:

 

Carolyn C. Ely, Esq.

Isaacs & Issacs, P.S.C.

1601 Business Center Court
Louisville, KY 40299-2370
Counsel for Plaintiff

 

Christopher R. Whitten
James L. Culp

WHITTEN LAW OFFICE
6801 Gray Road, Suite H
Indianapolis, IN 46237
PH: 317/362-0225

FX: 317/362-0151
 

Case 1:21-cv-00933-TWP-DML Document 1-1 Filed 04/16/21 Page 21 of 21 PagelD #: 24

STATE OF INDIANA } IN THE MARION SUPERIOR COURT
) SS:
COUNTY OF MARION | ) CAUSE NO. 49D05-2103-CT-009797

ANGELA WOLGAMOTT, PERSONAL
REPRESENTATIVE FOR THE ESTATE
OF KEVIN RAY BROWNING,

DECEASED, FILED

April 7, 2021

)
)
)
)
)
Plaintiff, )
CLERK OF THE COURT
MARION COUNTY
)
)
)
)
)

Vv. AG

CONTINENTAL EXPRESS, INC. and
ERIC MILLS,

Defendants.

ORDER ON DEFENDANTS’ MOTION FOR ENLARGEMENT OF TIME
This matter came before the Court on Defendants’ Motion for Enlargement
of Time to Answer Complaint. The Court having been first duly advised, now

GRANTS the Motion.

 

IT IS THEREFORE ORDERED that Defendants Continental Express, Inc.
and Eric Mills, shall have up to and including May 24, 2021, in which to respond
to Plaintiff's Complaint.

So ORDERED this _8th_ day of April , 2021

Or

Judge, MartofT Superior Court 5

Copies to:
Carolyn C. Ely, Esq. Christopher R. Whitten, Esq.
ISAACS & ISSACS, P.S.C. James L. Culp, Esq.
1601 Business Center Court WHITTEN LAW OFFICE
Louisville, KY 40299-2370 6801 Gray Rd, Suite H

Indianapolis, IN 46237
